



COURT OF APPEAL FOR ONTARIO

CITATION: Goreway Total Health Inc. v. Goldbrite Trading Co.
    Ltd., 2014 ONCA 873

DATE: 20141204

DOCKET: C58742

Blair, Pepall and Lauwers JJ.A.

BETWEEN

Goreway Total Health Inc.

Applicant (Respondent)

and

Goldbrite Trading Co. Ltd.

Respondent (Appellant)

Roger A. Gosbee, for the appellant

Robert A. Watson, for the respondent

Heard and released orally: November 27, 2014

On appeal from the judgment of Justice Jamie K. Trimble of
    the Superior Court of Justice dated April 4, 2014.

ENDORSEMENT

[1]

The application judge determined that the requirement to maintain eight
    doctors as tenants and the corresponding abatement provision in the 1990 lease
    were not eliminated by the renewal agreement.  He observed that these
    provisions were fundamental and central to the bargain and contract between the
    landlord and the tenant pharmacy.  They did not constitute an inducement within
    the meaning of the renewal agreement.

[2]

We see no error in this determination.  The application judge applied
    the correct principles and considered the commercial context and the language
    of both the lease and the renewal agreement.

[3]

We also agree with the result.  Furthermore, applying
Sattva Capital
    Corp. v. Creston Moly Corp.
,

2014 SCC 53, 373 D.L.R. (4th) 393, at
    paras. 50-55
, deference is owed to the application judges
    interpretation.

[4]

The appeal is dismissed.  Costs of the appeal are awarded to the
    respondent fixed in the amount of $7,500 inclusive of disbursements and
    applicable taxes.

R.A. Blair J.A.

S.E. Pepall J.A.

P. Lauwers J.A.


